Paine, J.
Tbis was an action 'for a breach of the covenants in a warranty deed, the plaintiff claiming to bave been ousted under a paramount title. Tbis title depended on the validity of a certain tax deed given by Brown coud ty to one Eastman; and the court instructed the jury tbat the evidence showed tbat.it was a good title, which was excepted to. We bave at the present term, decided, in the case of Krueger v. Knab [ante, p. 429], tbat when the form of a tax deed prescribed by the statute clearly contemplates tbat the name of the purchaser shall be stated, and tbat if there has been an assignment, it shall show tbat the person depositing the certificate is the assignee of such purchaser, a deed failing to do tbis is void. The tax deed here in question is liable to the same objection. the deed was issued under chap. 503, Laws of 1852; and the form there prescribed plainly contemplates tbat the name of the purchaser shall be stated. In the deed here in question, the names of the purchasers are not stated, but it is recited tbat it appeared “ tbat divers persons, of whom said Eastman is the assignee, *432did purchase,” etc. This cannot be considered as equivalent to a statement of the names, of the purchasers; and the deed must, within the strict rule applicable to this class of conveyances, be held invalid.
Whether it is permissible or not to include in one deed the lands embraced in different tax certificates, it is not necessary to determine.
By the Court. — The judgment is reversed, and the cause remanded for a new trial.